Title: To Thomas Jefferson from John Nicholas, Jr., [24–31] May 1793
From: Nicholas, John, Jr.
To: Jefferson, Thomas



Dear Sir
May [24–31] 1793

As the only friend and acquaintance I have now remaining in Philadelphia, I take the liberty to enclose to your care, for publication, an Advertisement, trusting from your general disposition to oblige, that you will excuse the liberty, when I inform you, that it proceeds from a desire in me to procure the best price I can, on account of those Lands being the principal part of the fortune given by your friend my father to two of his Daughters.
The reason for advertising it in the Northern papers, is, the superior propensity those people have for mineral pursuits, to our own Countrymen; and the reason of my taking the liberty of referring those inclined to purchase, to you, the difficulty perhaps there would be in persuaiding any one to come such a distance on so precarious an adventure, without some other assurances than those which could come from one so totally unknown as myself.
The mineral spoken of is the one formerly sought for by Col. Chiswell, and which I observe is slightly touched on in your Notes. From this circumstance and the intimacy of your father and my Grandfather Fry, I suspect you have had better information on the subject of that experiment than I have. I am well assured however that Col. Chiswell established the fact of the existence of a large quantity of copper—tho’ he was obliged from the situation of his funds, or some other circumstance, with which perhaps you are also better acquainted than myself, to desist in the pursuit.
I am now in Richmond attending the debates on the subject of the British debts—on the ultimate desision, of which, various conjectures are formed; tho’ from my own observations, arising out of the questions propounded by the Court to the bar, I am inclined to think that they will deside on the General question, viz. the payment of the debts, in favour of the creditors; and on the payments into the treasury, in favour of the debtors. This is all the news we have at present in this quarter. Heaven grant that what we received by the yesterday’s mail from the North, of the success of the French, may be true. It has already struck a damp on the tory party in this place; and will I make no doubt, if true, assist in lowering the heads of all the friends to monarchy in America. This,  aided by your continuance in Office, which has not only pleased your personal friends, but given universal satisfaction to all the friends of republicanism, will I trust tend in time to place the Government of America, in that point of view, in its operation, it was intended to be seen in.
Mr. Randolph’s family and all your friends in Alble. were well a few days ago. Yours with friendship & respect

John Nicholas

